Citation Nr: 1048108	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-27 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for fissure in 
ano, rated as noncompensable prior to April 18, 2008, and 10 
percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1970.   

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in New 
Orleans, Louisiana.  

A Video Conference hearing was held before the undersigned 
Veterans Law Judge in September 2010.  The transcript of that 
proceeding is of record.  

Further, at the September 2010 hearing, the Veteran withdrew his 
claims of entitlement to service connection for vasculitis, 
entitlement to service connection for gastritis or GERD, 
entitlement to service connection for tension and migraine 
headaches, and entitlement to service connection for lesions for 
the bilateral feet and arms. See 38 C.F.R. § 20.204(b) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran essentially contends that his service connected 
disability has worsened since the time of his last VA examination 
in 2008, and that a 30 percent rating, at the very least, is 
warranted.  See Hearing Transcript, pp. 8-12.    

Recent private medical evidence shows that the Veteran has 
bleeding and anal stricture with chronic diarrhea.  See October 
2010 Treatment Report, Dr. Verhulst.  In an October 2010 private 
treatment report, Dr. Verhulst stated that the Veteran's anal 
sphincter did not appear to be working correctly.  A July 2007 
colonoscopy indicated "high grade anal stricture."  See 
Operative Report, July 2007, Dr. Drude.  More recently, at his 
September 2010 hearing, the Veteran testified that he experiences 
involuntary bowel movements which necessitate the use of a pad.  
However, while the Veteran's testimony and aforementioned medical 
reports indicate a worsening of symptomatology, the exact 
severity and extent of the disability is not entirely clear.  

In this regard, the Veteran's disability is currently rated under 
Diagnostic Code (DC) 7335 (Ano, fistula in). 38 C.F.R. §  4.114, 
Diagnostic Code 7335 (2010).  DC 7335 instructs the rater to 
evaluate the disability as "impairment of sphincter control" 
(DC 7332).  Under DC 7332, a 10 percent rating is warranted for 
constant, slight or occasional moderate leakage; a 30 percent 
rating is warranted for occasional involuntary bowel movements, 
necessitating wearing of pad; a 60 percent rating is warranted 
for extensive leakage and fairly frequent involuntary bowel 
movements; and a 100 percent rating is warranted for complete 
loss of sphincter control.  

While the record indicates that the Veteran experiences 
involuntary bowel movements with use of a pad (per the Veteran's 
testimony), which would warrant a 30 percent rating under DC 
7332, it is unclear if the Veteran's disability is also 
manifested by extensive leakage and fairly frequent involuntary 
bowel movement (i.e., 60 percent evaluation), and/or whether he 
experiences complete loss of sphincter control (i.e., 100 percent 
evaluation).  If the evidence shows that the Veteran's disability 
is manifested by either one of these symptomatology sets, then 
higher ratings may be warranted.  

Alternatively, it appears that the Veteran's disability could 
also be rated under DC 7333 (rectum and anus, stricture of).  
Indeed, Diagnostic Code 7333 provides for a higher 30 percent 
rating when there is evidence of moderate reduction of lumen, or 
moderate constant leakage.  A 50 percent rating is warranted for 
great reduction of lumen, or extensive leakage.  A 100 percent 
rating is warranted for stricture requiring a colostomy.  

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be 
requested whenever VA determines, as in this case, that there is 
a need to determine the exact nature, or severity, of a 
disability.  See also 38 C.F.R. § 3.159 (2009).  VA has the 
authority to schedule a compensation and pension examination when 
such is deemed necessary, and the Veteran has an obligation to 
report for that examination.

Again, the Veteran was last afforded a VA examination for his 
service-connected abscess disability in April 2008.  Nearly three 
years have passed since that examination and the Veteran has 
alleged the disability has worsened.  Certain medical evidence 
outlined above also suggests that the disability has worsened and 
that there is substantial sphincter impairment.  As such, an 
examination is warranted to determine the current severity of the 
fissure in ano.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002), 38 C.F.R. § 3.159 
(2007), Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), are fully complied with and 
satisfied. Specifically, the AMC/RO should 
send the Veteran a letter which details the 
need for him to show a worsening or increase 
in severity of fissure and the effect that 
worsening has on the his employment. 

2. The RO/AMC must ascertain if the Veteran 
has received any VA, non-VA, or other medical 
treatment that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary authorizations 
for the release of any private treatment 
records not currently on file.  Any VA 
records of treatment after November 2009 and 
any identified private records must then be 
obtained and associated with the claims 
folder.

3. The RO/AMC must then schedule the Veteran 
for a VA examination at an appropriate 
location to determine the current severity of 
his service-connected fissure in ano.  The 
following considerations will govern the 
examination:

a.	The entire claims folders and a copy of 
this remand must be made available to the 
examiner in conjunction with the examination.  
The examination report must reflect review of 
pertinent material in the claims folder.

b.	After reviewing the claims file and 
conducting an interview with, and an 
examination of, the Veteran, the examiner 
must provide current findings as to the 
severity of the fissure in ano.  

These findings must specifically include a 
determination as to whether or not he 
experiences: (1)any involuntary bowel 
movements and leakage as a result of the 
fissure and, if so, the frequency and 
severity thereof; and/or (2) complete loss of 
sphincter control.  

The findings must also specifically include a 
determination as to whether the Veteran's 
fissure results in anal stricture, and if so, 
whether or not he experiences: (1) moderate 
reduction of lumen or moderate constant 
leakage; and/or (2) great reduction of lumen, 
or extensive leakage.  

c.	Although the examiner must conduct a 
review of the claims folder, his or her 
attention is called to the following evidence 
of record:

(i) The Veteran's September 2010 statement 
that, as a result of the fissure in ano, he 
must wear a pad and experiences difficulty 
with bowel movements; 

(ii) The April 2008 and April 2006 VA 
examination reports showing anal strictures, 
impaired sphincter with evident leakage; and

(iii) The private treatment notes reflecting 
treatment for high grade anal stricture, 
hemorrhoids, chronic diarrhea, bleeding, and 
impaired sphincter.  See Treatment Reports 
from Dr. Crude, dated in July 2007, and 
Treatment Reports from D. Verhulst, dated in 
October 2010.  

(iv) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of pertinent 
evidence of record.  If the examiner is 
unable to render an opinion without resort to 
speculation, he or she should explain why and 
so state.

(v) All clinical findings must be reported in 
detail and correlated to a specific diagnosis 
The report prepared must be typed.

4. After the above has been completed, the 
RO/AMC must review the claims file and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, appropriate 
corrective action is to be implemented.  If 
any report does not include adequate 
responses to the specific opinions requested, 
it must be returned to the providing 
physician for corrective action.

5.	Thereafter, the RO/AMC must consider all 
of the evidence of record and readjudicate 
the Veteran's claim for an increased 
evaluation.  The RO/AMC must consider the 
propriety of a "staged" rating based on any 
changes in the degree of severity of the 
disability.  The Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, if indicated, the case 
should be returned to the Board for appellate 
disposition.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



